Citation Nr: 0717630	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-22 483	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
patellofemoral syndrome of the left knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a psychiatric 
disability, characterized by depression and anxiety.

4.  Entitlement to a total rating based on individual 
unemployability.

5.  Entitlement to an extension of a temporary total rating 
due to surgical convalescence for a service connected left 
knee disability, subsequent to July 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's claim of entitlement 
to service connection for depression, anxiety, and individual 
unemployability, which granted service connection for 
patellofemoral syndrome of the right and left knee, and which 
denied an extension of the veteran's temporary total rating 
due to surgical convalescence.

The issues of entitlement to service connection for a 
psychiatric disability, characterized by anxiety and 
depression and to a total rating based on individual 
unemployability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's patellofemoral syndrome of the left knee is 
currently manifested by pain and crepitus, but full range of 
motion and no instability.

2.  The veteran's patellofemoral syndrome of the right knee 
is currently manifested by pain and slight crepitus, but full 
range of motion and no instability.

3.  The veteran had surgery performed on his left knee in May 
2006.

4.  At the time of this surgical procedure, service 
connection had been established for patellofemoral syndrome 
of the left knee.

5.  The veteran was granted a period of convalescence from 
May 5, 2006, to July 1, 2006, as a result of this surgical 
procedure to his service connected left knee.

6.  The veteran was advised on June 14, 2006, to continue 
full activities on his left knee, and was released back to 
work for sit down duties.  There is no evidence of record 
showing that the veteran required convalescence subsequent to 
July 1, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for patellofemoral syndrome of the left knee, are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent, 
for patellofemoral syndrome of the right knee, are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2006).

3.  An extension of a temporary total rating for 
convalescence is not warranted.  38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2002, August 
2002, July 2004, September 2004, December 2005, June 2006, 
July 2006, and December 2006.  The originating agency asked 
the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the increased rating 
claims for right and left patellofemoral syndrome, an 
extension of a temporary total rating, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Entitlement to increased initial evaluations for 
patellofemoral syndrome of the right and left knee.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As to these claims, the United States Court of Appeals for 
Veterans Claims (Court) has noted that there is a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It also indicated that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999). The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993), stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board notes that the veteran's service connected 
patellofemoral syndrome of the right and left knees are 
currently each rated as 10 percent disabling under Diagnostic 
Code 5260, for limitation of flexion. 

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

As to other codes under which the veteran could be rated, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2006).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), when a 
knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has arthritis and limitation of motion which at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

The VA General Counsel issued a precedent opinion, on 
September 17, 2004, finding that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  69 Fed. Reg. 
59990 (2004), VAOPGCPREC 9-04 (2004).

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabled for 
his service connected patellofemoral syndrome of the left 
knee and the right knee.

Reviewing the evidence of record, a June 2002 report of VA 
examination noted the left knee had a range of motion of 0 to 
135 degrees, with some patellofemoral cracking and popping on 
range of motion testing, and pain.  He had marked tenderness 
to palpation around the patellofemoral joint.  He also had 
some lateral joint line tenderness as well along the interior 
patellar border.  No ligamentous instability was noted.  
McMurray's testing was negative.  Range of motion of the 
right knee was 0 to 135 degrees, with a little patellofemoral 
popping and cracking, and pain.  Tenderness was noted in the 
joint.  No ligamentous instability was noted.  McMurray's 
testing was negative.  The veteran was diagnosed with chronic 
patellofemoral syndrome of both knees.

The report of VA examination dated October 2003 noted no 
unusual valgus or varus abnormalities.  He had some mild 
tenderness to palpation of the prepatellar region.  He had 0 
degrees of extension and 90 degrees of flexion.  His 
ligaments appeared to be intact.  He had some mild popping 
and a feeling of crepitation infrapatellarly on flexion and 
extension of both knees.

A private examination report dated July 2004 indicated that 
the veteran's knee range of motion was normal.  X-rays of the 
right leg were normal; X-rays of the left leg noted a lateral 
tilt in the patellofemoral area.  All other testing was 
normal.  The veteran was noted to have patellofemoral 
crepitus, and pain on patellofemoral compression.  The 
veteran was noted to have chondromalacia, lateral plica, and 
chronic patellar subluxation.

A July 2004 VA outpatient treatment record found the veteran 
to have a full range of motion, with pain.  An August 2004 
private treatment report noted range of motion of both the 
veteran's knees to be to 135 degrees.

A March 2005 report of outpatient treatment indicated that 
the veteran reported bilateral knee pain, but had full range 
of motion, negative drawer sign, no swelling or tenderness, 
and mild crepitus on the left side.

The report of an April 2005 orthopedic outpatient treatment 
record indicated that the veteran reported pain in his knees.  
X-rays were essentially normal, and all stability testing was 
normal.  There was no crepitus, locking, or anything abnormal 
noted on examination.  The veteran was diagnosed with knee 
pain of unknown origin.

A June 2005 VA examination report of the veteran noted pain 
and weakness of the knees, but no instability, and no 
episodes of dislocation or subluxation.  Crepitation and 
grinding were noted in the left knee.  The veteran was 
diagnosed with bilateral knee pain with a functional overlay.

The report of January 2006 VA examination of the veteran's 
knees indicates that the veteran's knees were each found to 
have a full range of motion of 135 degrees.  The examiner 
indicated that the veteran's knee examination was normal 
except for roughened surfaces that were palpable, and 
weakness in the thigh muscle.  The veteran was noted to have 
no periarticular thickening in either knee.  Range of motion 
was 0 to 135 degrees both right and left without pain.  
McMurray's and Lachman's signs were negative.  No ligament 
laxity was found.  The patellae were freely movable but the 
veteran stated they were exquisitely tender which the 
examiner felt was not completely believable.  No crepitus was 
felt in either knee, but popping was felt more in the right 
than the left.  Repetitive flexion and extension of the two 
knees involved some degree of lack of cooperation.  The 
examiner did not feel that repetitive motion changed the 
ranges of motion or added to pain.  There was some loss of 
strength, and clonus when he tried to flex or extend either 
knee against resistance.  He did not show clonus when flexing 
each knee against resistance; the examiner indicated that his 
sort of clonus was consistent with disuse atrophy.  The 
veteran was diagnosed with retropatellar pain syndrome 
bilaterally, high somatization, and high grade anxiety and 
mental health problems.  The examiner indicated that the 
veteran had numerous subjective complaints which were not 
accompanied by abnormal physical examination findings. 

The veteran underwent arthroscopic surgery of his left knee 
in May 2006, for which he received a temporary total 
evaluation to convalesce from surgery. 

A VA outpatient treatment record dated September 2006 
indicates that examination of the veteran's knees at that 
time was normal.  There was no significant effusion, 
crepitus, or laxity.  He was found to simply have a painful 
range of motion.  MRI of the right knee read as possible tear 
of the anterior horn of the lateral meniscus and posterior 
horn of the medial meniscus.  An MRI of the left knee read as 
possible tear of the anterior horn of the lateral meniscus.  
There were possible small tears but no obvious tear of any 
meniscus of either knee.

A report of November 2006 VA examination indicated that the 
veteran had range of motion of the left knee from 0 degrees 
to 135 degrees, with pain at approximately 90 degrees to 130 
degrees.  No laxity or subluxation was noted, and sensory was 
intact.  Examination of the right knee noted range of motion 
of 0 degrees to 135 degrees, with pain from 100 to 135 
degrees.  No laxity or subluxation was noted, and sensory was 
intact.  The veteran had no gait abnormality or gait 
disturbance.  The veteran was diagnosed with right and left 
knee chondromalacia patella, with possible meniscal tears as 
noted previously.

In order to warrant a higher evaluation under Diagnostic Code 
5260, the veteran would have to be found to have limitation 
of flexion to 30 degrees.  As noted above, the evidence of 
record does not show that the veteran's flexion has, at any 
time during the course of this appeal, been less than 90 
degrees; and generally the veteran has been found to have a 
full range of motion.  As such, the criteria for a higher 
evaluation under this code are not warranted.  Also as noted 
above, the veteran could be granted a separate rating for 
limitation of extension, however, the veteran has not been 
shown to have any limitation of extension, and definitely not 
extension limited to 10 degrees, the minimum limitation of 
extension required for a compensable rating under Diagnostic 
Code 5261.  Thus, the veteran would not warrant an additional 
rating under this Code.  

The Board acknowledges that additional compensation is 
potentially available for functional impairment due to pain 
on motion.  See DeLuca, supra.  The veteran complains of pain 
and the Board does not doubt his assertions.  However, most 
of the VA examinations the veteran has received indicate that 
the amount of loss of range of motion due to fatigue or 
repeated use could not be determined without resort to 
speculation.  The Board also notes that the veteran has 
generally been found to have pain starting at 90 degrees, 
which would still not be sufficient for a finding of an 
increased evaluation under Diagnostic Codes 5260 or 5261.  
Consequently, the Board does not find symptoms or pathology 
creating impairment that would warrant a higher evaluation 
for functional impairment due to pain on motion.  

As to a separate rating for instability under Diagnostic Code 
5257, the Board notes that, while the veteran was found, on 
private examination report dated July 2004 to have patellar 
subluxation, the veteran has at all other times during the 
course of this appeal been found to have no evidence of 
instability or subluxation; thus the Board does not find 
recurrent subluxation or lateral instability to even a mild 
degree, such that a rating would be warranted under this 
Code.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as these issues deal with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for both knee disabilities, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating as to that issue.



Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service connected left knee 
disability, subsequent to July 1, 2006.

The veteran and his representative contend that an additional 
period of time is warranted for his convalescence due to left 
knee surgery.

The pertinent regulation provides that a total disability 
rating of 100 percent will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted under 38 C.F.R. § 4.30(a)(1), 
38 C.F.R. § 4.30(a)(2), or 38 C.F.R. § 4.30(a)(3), effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  The termination of these total ratings 
will not be subject to 38 C.F.R. § 3.105(e).  Such total 
rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  38 C.F.R. § 4.30 (2006).  Total 
ratings will be assigned under § 4.30 if treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence, (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a) (2006).

A reduction in the total rating will not be subject to 
38 C.F.R. § 3.105(e).  The total rating will be followed by 
an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  A 
total rating under 38 C.F.R. § 4.30 will require full 
justification on the rating sheet and may be extended as 
follows:  (1) Extensions of one, two, or three months beyond 
the initial three months may be made under 38 C.F.R. 
§ 4.30(a).  (2) Extensions of one or more months up to six 
months beyond the initial six month period may be made under 
38 C.F.R. § 4.30(a)(2) or 38 C.F.R. § 4.30(a)(3) upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30 
(2006).

A review of the record indicates that service connection was 
established for
a left knee disability at a noncompensable evaluation by a 
March 2004 rating decision, and at a 10 percent evaluation by 
a September 2004 rating decision, based on service medical 
records which showed reports of knee pain in service, as well 
as on the report of a VA examination.

The surgery for which the veteran has already received a 
temporary total rating, from May 5, 2006, to July 1, 2006, 
took place on May 5, 2006.  At that time, the veteran 
received arthroscopic surgery on his left knee.  A statement 
from the veteran's doctor dated prior to his surgery 
indicated that the veteran was scheduled for left knee 
surgery on May 5, 2006, and would likely be unable to work 
for 2-4 weeks.

An outpatient treatment record dated June 14, 2006, indicated 
that the veteran had a good range of motion and quad strength 
of the knee.  The examiner indicated that it was fine for the 
veteran to continue being active on the left knee, and gave 
him a work excuse to do a sit down job for a month. 

An August 2006 report of telephone contact indicated that the 
veteran had a job as a sitter.  An August 2006 letter written 
on behalf of the veteran that is contained in his VA 
treatment records indicates that the veteran himself reported 
that he was capable of performing work that required less 
strenuous activities.

An October 2006 work performance evaluation summary indicated 
that the veteran was found capable of sustaining a medium 
level of work for an eight hour day.

This evidence clearly shows that the veteran was capable of 
work as early as June 14, 2006.  Although the veteran 
continued to experience chronic symptoms such as pain on 
motion beyond July 1, 2006, the evidence reflects that the 
surgical procedure did not (1) result in incompletely healed 
surgical healed wounds, stumps or recent amputations; (2) 
require therapeutic immobilization of one major joint or 
more; (3) necessitate house confinement; or (4) necessitate 
immobilization by cast beyond the original period.  A 
temporary total rating based on convalescence is not 
appropriate simply on the basis that the underlying 
disability continues to be symptomatic following surgery.  
The appropriate schedular rating is intended to cover this 
situation.  As such, the Board finds that the preponderance 
of the evidence of record is against an extension of the 
veteran's temporary total rating to convalesce from surgery 
for his service connected left knee disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for 
patellofemoral syndrome of the left knee, currently evaluated 
as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service connected left knee 
disability, subsequent to July 1, 2006, is denied.



REMAND

During the course of this appeal, the veteran was denied 
service connection for a psychiatric disability, 
characterized by depression and anxiety initially because, 
although the veteran's service medical records showed a 
diagnosis of depression in service in August 2001, his 
examination report of June 2002 showed the veteran to have a 
substance induced mood disorder, and his examination report 
of October 2003 showed the veteran to be diagnosed with a 
personality disorder.  Under 38 C.F.R. § 3.303(c) (2006), 
personality disorders are not diseases or injuries for the 
purpose of VA disability compensation.  Thus the veteran was 
previously denied service connection for a psychiatric 
disability during this appeal because there was no evidence 
he had a psychiatric disability.

However, recent treatment records show that the veteran has 
been treated for depression since his latest VA examination.  
As the veteran was also treated for depression in service, he 
should be provided with a VA examination to determine whether 
any current psychiatric disability characterized by 
depression is related to service.

In addition, the Board points out that the question of 
service connection for depression may have a significant 
impact on the veteran's claim of entitlement to individual 
unemployability.  The Board therefore finds this matter is 
inextricably intertwined with the issue of entitlement to 
depression; and must therefore be remanded as well.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and etiology of any 
psychiatric disability.  The claims 
folder must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  As to any psychiatric 
disability diagnosed, the examiner should 
offer an opinion as to whether it is as 
least as likely as not (i.e., is there at 
least a 50 percent probability), that any 
psychiatric disability with which the 
veteran is diagnosed is related to 
service or to any service connected 
disability.  The examiner should 
specifically comment on the veteran's 
service medical records, which show a 
diagnosis of depression in service, and 
on the findings from VA examinations 
conducted in June 2002 and October 2003.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include the veteran's claim of 
entitlement to individual 
unemployability.  If any benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.



The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO, however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2005).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


